      Case 4:20-cv-00374 Document 1 Filed on 02/03/20 in TXSD Page 1 of 10



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 MICHAEL JOHNSON on Behalf of                     §
 Himself and on Behalf of All Others              §
 Similarly Situated,                              §
                                                  §
         Plaintiff,                               §
                                                  §      CIVIL ACTION NO.: 4:20-cv-00374
 V.                                               §
                                                  §         JURY TRIAL DEMANDED
 BRUNEL RESOURCES, INC.                           §
                                                  §
         Defendant.                               §
                                                  §

              PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT

        1.     Plaintiff Michael Jonson and the employees he seeks to represent (“Class

Members”) are current and former employees that Defendant Brunel Resources, Inc.

(“Defendant”) failed to pay overtime at the rate of time and one half their regular rate of pay for

all hours worked over 40 in a workweek. Defendant knowingly and deliberately failed to

compensate Plaintiff and the Class Members overtime pay at the rate required by the Fair Labor

Standards Act (FLSA), 29 U.S.C. § 207(a).

        2.     Defendant violated the FLSA by paying the Plaintiff and Class Members an hourly

rate of pay for all hours worked without an additional premium for those hours worked over 40 in

a workweek Plaintiff seeks to recover, on behalf of himself and the Class Members, all unpaid

wages and other damages owed under the FLSA as a collective action pursuant to 29 U.S.C. §

216(b). Plaintiff also prays that the class of similarly situated worked be notified of the pendency

of this action to apprise them of their rights and provide them an opportunity to opt into this

litigation.


                                                 1
      Case 4:20-cv-00374 Document 1 Filed on 02/03/20 in TXSD Page 2 of 10



                     SUBJECT MATTER JURISDICTION AND VENUE

       3.       This Court has jurisdiction over the subject matter of this action under 29 U.S.C.

§ 216(b) and 28 U.S.C. § 1331.

       4.      Venue is proper in this District because Defendant maintains its headquarters in

this district, the decision to pay the Plaintiff and Class Members in the illegal manner alleged

herein was made in this district, and pay records and other records are maintained in this district.

                        PARTIES AND PERSONAL JURISDICTION

       5.      Plaintiff Michael Jonson is an individual residing in Bluffdale, Utah. Plaintiff’s

written consent to this action is attached hereto as Exhibit “A.”

       6.      The Class Members are all current and former employees of Defendant who were

paid an hourly rate of pay without overtime at the rate of time and one half their regular rate of

pay for those hours worked over 40 in a workweek at any time during the three-year period before

the filing of this Complaint.

       7.      Defendant Brunel Resources, Inc. is a foreign company organized under the laws

of Delaware. Defendant may be served process through its registered agent CT Corporation

System at 1999 Bryan Street, Suite 900, Dallas, TX 75201.

       8.      This Court has personal jurisdiction over Defendant because it has purposefully

availed itself of the privileges of conducting activities in the state of Texas and established

minimum contacts sufficient to confer jurisdiction.        In particular, Defendant maintains its

headquarters in Houston, Texas where it employs workers and made the decision to pay Plaintiff

and the Class Members in the illegal manner that is the subject of this lawsuit. Therefore, the

assumption of jurisdiction over Defendant will not offend traditional notions of fair play and

substantial justice and is consistent with the constitutional requirements of due process.



                                                 2
      Case 4:20-cv-00374 Document 1 Filed on 02/03/20 in TXSD Page 3 of 10



       9.      Defendant also had and continues to have continuous and systematic contacts with

the State of Texas sufficient to establish general jurisdiction over it. Specifically, Defendant

conducts business in Texas and employs residents of Texas.

                                           COVERAGE

       10.     At all material times, Defendant has been an employer within the meaning of 3(d)

of the FLSA. 29 U.S.C. § 203(d).

       11.     At all material times, Defendant has been an enterprise within the meaning of 3(r)

of the FLSA. 29 U.S.C. § 203(r).

       12.     At all material times, Defendant has been an enterprise or enterprise in commerce

or in the production of goods for commerce within the meaning of 3(s)(1) of the FLSA because

Defendant has had and continues to have employees engaged in commerce. 29 U.S.C. § 203(s)(1).

       13.     Furthermore, Defendant has an annual gross business volume of not less than

$500,000.

       14.     At all material times, Plaintiff and Class Members were employees who engaged

in commerce or in the production of goods for commerce as required by 29 USC § 207.

                                              FACTS

       15.     Defendant is a staffing company that places workers with its client companies in

the oil and gas, mining, engineering, manufacturing, and IT industries across the U.S. Defendant’s

website states: “Brunel covers everything from the initial briefing to the offer and onboarding, so

your company doesn’t have to waste valuable time and money finding the perfect candidates for

your highest-priority roles.” (See brunel.net/en/north-america/united-states-of-america, last visited

February 3, 2020).




                                                 3
        Case 4:20-cv-00374 Document 1 Filed on 02/03/20 in TXSD Page 4 of 10



         16.   Defendant employs workers across the U.S., including in Michigan, Texas, and

Utah.

         17.   Plaintiff worked for Defendant as a “construction coordinator” from approximately

March 2018 to January 2020.

         18.   Plaintiff was paid an hourly rate of pay for all hours worked.

         19.   For example, during the two-week period from July 15, 2019 to July 28, 2019,

Plaintiff was paid an hourly rate of $44.30 per hour for all hours worked. He worked overtime

hours during this time period but was not paid any additional premium for those hours worked

over 40 in a week.

         20.   Plaintiff was not paid a weekly, guaranteed salary. For example, during the two-

week period from December 31, 2018 to January 13, 2019, Plaintiff was only paid for 66.44 hours

at his hourly rate of $44.30 per hour.

         21.   Thus, when Plaintiff worked more than 40 hours in a week, he was paid his hourly

rate for all hours he worked. When he worked less than 40 hours in a week, he was paid for only

the actual hours he worked (less than 40 hours).

         22.   In fact, Plaintiff’s written agreement with Defendant states that Plaintiff was an

hourly paid employee.

         23.   Defendant described Plaintiff’s pay arrangement as follows:




                                                   4
      Case 4:20-cv-00374 Document 1 Filed on 02/03/20 in TXSD Page 5 of 10




       24.     Again, when Plaintiff worked more than 40 hours in a week, he was not paid at the

rate of time and one half his regular rate of pay for all hours over 40.

       25.     That is because Plaintiff was classified by Defendant as exempt from overtime.

       26.     Plaintiff regularly worked more than 40 hours in a week. Defendant scheduled

Plaintiff to work at least 10 hours each day during the majority of the days that he worked for the

Defendant. Plaintiff was also required to work on the weekends. Therefore, Plaintiff worked in

excess of 60 hours per week at times.

       27.     Additionally, the Class Members also regularly worked more than 40 hours in a

workweek for Defendant.

       28.     The Class Members also were paid an hourly rate of pay but were not paid at the

rate of time and one half their regular rate of pay for all hours worked over 40 in a workweek.


                                                  5
         Case 4:20-cv-00374 Document 1 Filed on 02/03/20 in TXSD Page 6 of 10



          29.   The Plaintiff and Class Members were not exempt from the overtime requirements

under the FLSA.

          30.   They were not paid a guaranteed, minimum salary. They were paid on an hourly

basis.

          31.   Defendant’s method of paying Plaintiff and Class Members in violation of the

FLSA was willful and was not based on a good faith and reasonable belief that its conduct

complied with the FLSA.

          32.   No exemption in the FLSA shelters Defendant from paying overtime to the Plaintiff

and Class Members.

          33.   None of the white collar exemptions found in 29 U.S.C. § 213(a)(1) are applicable

to the Plaintiff or the Class Members because they were not paid on a “salary” basis or “fee” basis

as required under 29 U.S.C. § 213(a)(1).

          34.   Additionally, the primary duty of the Plaintiff and Class Members was not to

supervise other employees or manage a customarily recognized department of Defendant’s

company.

          35.   The Plaintiff and Class Members had no authority to hire or fire other employees.

          36.   The primary duty of the Plaintiff and Class Members was to perform work related

to Defendant’s core business, not the management of the company’s operations.

          37.   The primary duty of the Plaintiff and Class Members did not require independent

judgment or discretion.

          38.   The primary duty of the Plaintiff and Class Members was not computer-systems

analysts, computer programmers, software engineers, or other similar employees.




                                                6
      Case 4:20-cv-00374 Document 1 Filed on 02/03/20 in TXSD Page 7 of 10



       39.     As a result of Defendant’s pay policies, Plaintiff and the Class Members were

denied overtime pay.

       40.     Defendant knew or showed reckless disregard for whether Plaintiffs and the Class

Members were entitled to overtime pay under the law. In particular, Defendant is a large company

that knew about the requirement to pay overtime pay. However, Defendant refused to pay overtime

wages as part of a well calculated scheme to lower labor costs. The failure on Defendant’s part to

pay overtime was intentional or a reckless disregard for the law.

                        COUNT ONE: VIOLATION OF 29 U.S.C. § 207

       41.      Plaintiff incorporates all allegations contained in the foregoing paragraphs.

       42.      Defendant’s practice of failing to pay Plaintiff time-and-a-half for all hours worked

in excess of forty (40) per workweek violates the FLSA. 29 U.S.C. § 207.

       43.      None of the exemptions provided by the FLSA regulating the duty of employers

to pay overtime at a rate not less than one and one-half times the regular rate at which its employees

are paid are applicable to Defendant or Plaintiff.

                          COLLECTIVE ACTION ALLEGATIONS

       44.     Plaintiff incorporates by reference the allegations in the preceding paragraphs.

       45.     As part of its regular business practices, Defendant has engaged in a pattern,

practice, or policy of violating the FLSA on a class wide basis, as described above.

       46.     Plaintiff has actual knowledge that the Class Members have also been denied

overtime pay for hours worked over forty (40) hours in a workweek as a result of Defendant’s

misclassification of its employees.

       47.   Plaintiff’s knowledge is based on his personal work experience and through

communications with other workers of Defendant.            Plaintiff personally worked with other



                                                  7
      Case 4:20-cv-00374 Document 1 Filed on 02/03/20 in TXSD Page 8 of 10



employees who were also paid straight time for all hours worked throughout his employment with

Defendant.

       48.     Other workers similarly situated to the Plaintiff worked for Defendant throughout

the United States but were not paid overtime at the rate of one and one-half their regular rates of

pay when those hours exceeded forty (40) hours in a workweek.

       49.     Although Defendant permitted and/or required Class Members to work in excess

of forty (40) hours in a workweek, Defendant denied them full compensation for their hours

worked over forty (40).

       50.     Class Members perform or have performed the same or similar work as Plaintiff

and were not paid overtime by Defendant.

       51.     Class Members were also paid an hourly rate but were not paid at the rate of time

and one half their regular rate of pay for all hours worked over 40 in a workweek.

       52.     Class Members are not exempt from receiving overtime pay under the FLSA.

       53.     As such, Class Members are similar to Plaintiff in terms of relevant job duties, pay

structure, and the denial of overtime pay.

       54.     Defendant’s failure to pay overtime compensation at the rate required by the FLSA

results from generally applicable policies or practices and does not depend on the personal

circumstances of any Class Member.

       55.     The experiences of Plaintiff, with respect to his pay, hours, and duties are typical

of the experiences of the Class Members.

       56.     The specific job titles or precise job responsibilities of each Class Member do not

prevent collective treatment.




                                                8
      Case 4:20-cv-00374 Document 1 Filed on 02/03/20 in TXSD Page 9 of 10



       57.       All Class Members, irrespective of their particular job requirements, are entitled to

overtime compensation for hours worked in excess of forty (40) in a workweek.

       58.       Although the exact amount of damages may vary among the Class Members, the

damages for the FLSA Class Members can be easily calculated by a simple formula. The claims

of all Class Members arise from a common nucleus of facts. Liability is based on a systematic

course of wrongful conduct by Defendant that caused harm to all Class Members.

       59.       As such, the class of similarly situated Plaintiffs for the Class is properly defined

as follows:

                 All current and former employees of Defendant who were paid
                 an hourly rate of pay without overtime at the rate of time and
                 one half their regular rate of pay for those hours worked over
                 40 in a workweek at any time during the three-year period
                 before the filing of this Complaint.

                                              JURY DEMAND

       60.        Plaintiff and Class Members hereby demand trial by jury on all issues.

                                              PRAYER

       61.       For these reasons, Plaintiff and Class members respectfully request that judgment

be entered in their favor awarding the following relief:

              a. An order designating the Class as a collective action and authorizing notice
                 pursuant to 29 U.S.C. § 216(b) to all Class Members to permit them join this action
                 by filing a written notice of consent;

              b. A judgment against Defendant awarding Plaintiff and the Class Members all their
                 unpaid overtime compensation and liquidated damages;

              c. An order awarding attorneys’ fees, costs, and expenses;

              d. Pre- and post-judgment interest at the highest applicable rates; and

              e. Such other and further relief as may be necessary and appropriate.




                                                   9
Case 4:20-cv-00374 Document 1 Filed on 02/03/20 in TXSD Page 10 of 10



                               Respectfully submitted,

                                 HODGES & FOTY, L.L.P.

                                By: /s/ Don J. Foty
                                   Don J. Foty
                                   dfoty@hftrialfirm.com
                                   Texas State Bar No. 24050022
                                   4409 Montrose Blvd, Ste. 200
                                   Houston, TX 77006
                                   Telephone: (713) 523-0001
                                   Facsimile: (713) 523-1116

                                   Attorney for Plaintiff and Class Members




                                 10
